Citation Nr: 1536165	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  08-29 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depressive disorder, to include as due to service-connected eczema of the feet.

3.  Entitlement to a rating higher than 10 percent for eczema of the feet.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from October 1967 to May 1969.  This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2007 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In September 2011, the Board remanded these claims for additional development.  The Board denied these claims in a May 2014 decision.  The Veteran then appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (CAVC), and in March 2015, the CAVC issued a Joint Motion for Partial Remand (JMR) that partially vacated the May 2014 decision and remanded it back to the Board for further development.  The Veteran did not appeal the portion of the Board's decision that denied him entitlement to service connection for bilateral hearing loss.  As such, this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as major depressive disorder, and for tinnitus.  The Veteran also seeks an increased rating for his eczema.

Tinnitus

In the March 2015 JMR, the parties recognized that in a VA Training Letter 10-02 at 5 (March 18, 2010), it was noted that tinnitus "may be gradual or sudden, and individuals are often unable to identify when tinnitus began.  Tinnitus can be triggered months or years after an underlying cause (such as hearing loss) occurs.  Therefore, delayed-onset tinnitus must be considered."  See VA Training Letter 10-02 at 5 (March 18, 2010).  The parties found that the September 2011 VA examination was inadequate because the examiner failed to consider delayed-onset tinnitus.

On remand, the Veteran should be afforded a new VA examination regarding his claim for entitlement to service connection for tinnitus and a new medical opinion must be obtained that considers delayed-onset tinnitus.  See March 2015 JMR, pg. 8.

Acquired Psychiatric Disorder

In the March 2015 JMR, the parties found that the October 2011 VA examination only discussed the Veteran's claimed acquired psychiatric disorder in the context of whether it was caused by, or aggravated by his foot eczema, and not by his eczema as a whole, involving multiple parts of the body.

On remand, the Veteran should be afforded a new VA examination and a medical opinion must be obtained regarding whether the Veteran's acquired psychiatric disorder is proximately due to or aggravated by his service-connected eczema on multiple body areas.  Id. at pg. 6.

Increased Rating for Eczema

The parties determined that in the May 2014 decision, the Board did not consider whether the Veteran's claim for eczema of the feet should have been adjudicated as a general claim for eczema of the entire body.  Additionally, it was noted that the October 2011 VA examination documented resolving and active stages of eczema, and therefore, it should be considered whether the Veteran should be afforded a VA examination during an outbreak.  Id. at pg. 4-5.

On remand, a new VA examination should be scheduled during an active stage or outbreak, if possible.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination for tinnitus.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), that the Veteran's tinnitus had an onset during service, or is causally or etiologically due to service.  The examiner must specifically consider whether the Veteran has delayed-onset tinnitus in accordance with VA Training Letter 10-02 at 5 (March 18, 2010).

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

2.  Afford the Veteran a VA examination to determine the severity of his eczema.  

(A)(1) If possible, the VA examination should be scheduled at a time when the Veteran is experiencing a skin outbreak.  

(2) If it is not possible to schedule a VA examination during an outbreak, advise the Veteran to visit his primary care provider during an outbreak and have the VA examiner assess the disorder based on the observations by the primary care provider.  

(3) If it is not possible to schedule the VA examination during a period of outbreak, the Veteran should provide lay testimony to the VA examiner regarding the location(s) and severity of his eczema that occur during a period of active outbreak, to assist in assessing the severity of his skin disability during an active outbreak.

The claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.

(B) The examiner should (i) describe the area(s) of the body affected by eczema, to include the percentage of the entire body affected and the percentage of exposed area(s) affected, AND (ii) estimate, if possible, the area(s) of the body affected by eczema, to include the percentage of the entire body affected and the percentage of exposed area(s) affected claimed by the Veteran in the event he is currently not experiencing a full active outbreak.

(C)  The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy such corticosteroids or other immunosuppressive drugs.

The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

3.  Afford the Veteran a VA examination for an acquired psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current psychiatric disorders should be diagnosed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should assign a diagnosis for each psychiatric disorder present.  

For each psychiatric disorder diagnosed, offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or greater):

a) that the Veteran's psychiatric disorder is caused by or aggravated (beyond a natural progression) by his eczema, including eczema of his feet and any other body parts claimed to be affected by eczema.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

4.  After all of the above actions have been completed, readjudicate all claims.  If the claims remains denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

5.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


